DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on September 15, 2021, and any subsequent filings.
Claims 1-5, 7-9, 11, and 12 stand rejected.  Claim 12 has been canceled.  Claims 13-19 have been added.  Claim 1-5, 7-9, 11, and 13-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 11, and 13-19 are allowed subject to the examiner's amendments below.
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 11 each recite a pressure drop of less than 1 kPa with no flow across the hollow fiber filter members which distinguishes the claims over the closet prior art, Nohren, Jr., et al., U.S. Publication No. 2003/0164333, which does not disclose a specific fluid that results in the claimed pressure drop with no flow across the hollow fiber filter members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to avoid antecedent indefiniteness rejections under 35 USC 112(b): 
In Claim 4, line 1, delete "one or more" and insert "two"; and,
In Claim 15, line 1, delete "one or more" and insert "two".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PATRICK ORME/Primary Examiner, Art Unit 1779